Citation Nr: 1100312	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-28 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of bilateral 
foot fractures.

2.  Entitlement to service connection for residuals of bilateral 
foot fractures.

3.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and C. R. 

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a) (2) (West 2002); 38 C.F.R. § 20.900(c) 
(2010).  

The Veteran performed active military service from September 1950 
to June 1952.  He earned the Combat Infantryman Badge for service 
in Korea.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
December 2008 and February 2009-issued rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In pertinent part of a December 2008 rating 
decision, the RO determined that new and material evidence to 
reopen a claim for service connection for residuals of bilateral 
foot fractures had not been submitted.  The Veteran's notice of 
disagreement (hereinafter: NOD) mentioned only the feet and he 
has not disagreed with any other part of that decision.  The 
February 2009 rating decision denied a total disability rating 
based on individual unemployability (hereinafter: TDIU).   

Evidence has recently been received along with a waiver of the 
Veteran's right to initial RO consideration.  Thus, a remand will 
not be necessary for this procedural safeguard.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Service connection for residuals of bilateral foot fractures and 
entitlement to a total disability rating based on individual 
unemployability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed June 1975 rating decision denied service 
connection for residuals of foot fractures.  

2.  Evidence received at the RO since the June 1975 rating 
decision raises a reasonable possibility of substantiating the 
claim for service connection for residuals of bilateral foot 
fractures.  


CONCLUSIONS OF LAW

1.  The June 1975 rating decision, which denied service 
connection for residuals of foot fractures, is final.  
38 U.S.C.A. §4005(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 
(2010).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of entitlement 
to service connection for residuals of bilateral foot fractures 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided in 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 
2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA has a 
duty to notify and assist the claimant in the development of the 
claim.  With respect to an application to reopen a service 
connection claim, the Board is granting the benefit sought on 
appeal.  Accordingly, the duty to notify and the duty to assist 
need not be discussed.  



New and Material Evidence (Fractured Feet)

In a June 1975-issued rating decision, the RO denied service 
connection for the feet.  The Veteran (then unrepresented) was 
notified of the decision in a letter from the RO.  He was 
notified of his appeal rights and his right to a hearing on the 
matter, but he did not appeal.  Thus, the rating decision became 
final.  38 U.S.C.A. § 7105(b), (c).  

When a claim has been disallowed by the RO, "the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103.

Pursuant to 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can neither be 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in a 
more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The relevant evidence of record at the time of the June 1975 RO 
rating decision consists of service treatment records (STRs) and 
claims and statements of the Veteran, as discussed below.

The STRs consist of an enlistment examination report and a 
separation examination report.  The separation examination report 
reflects that the feet were normal.  There is no accompanying 
medical history questionnaire on which the Veteran might have 
reported a bilateral foot disability, however. 

The Veteran's DD-214 reflects that he received the Army 
Occupation medal for serving in Japan, the Combat Infantryman 
Badge, and the Korean Service Medal with one bronze campaign 
star. 

In his original claim for benefits submitted in January 1975, the 
Veteran reported that his feet were broken while serving in 
Japan.  

In June 1975, the RO denied service connection for the feet.  The 
RO based that denial on the absence of documented evidence of an 
injury to the feet during active military service.  The Board 
will review the evidence submitted since the RO decision to 
determine whether any of it is new and material evidence, that 
is, whether it is neither cumulative nor redundant and whether it 
raises a reasonable possibility of substantiating the claim.  

The evidence submitted since the June 1975 rating decision 
includes an August 2010-dated letter from a service comrade who 
recalled the incident wherein the Veteran injured his feet.  
Given the benefit of the doubt doctrine set forth at 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102, this information could place the 
evidence for service connection in relative equipoise.  Thus, it 
is neither cumulative nor redundant and it raises a reasonable 
possibility of substantiating the claim.

Because the evidence submitted is sufficiently new and material 
to reopen the claim, the application to reopen the service 
connection claim must be granted.  The issue will be addressed 
further in the REMAND below.


ORDER

New and material evidence having been submitted, the claim for 
service connection for residuals of bilateral foot fractures is 
reopened.  To this extent, the appeal is granted.


REMAND

As indicated in the introduction above, this appeal has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a) 
(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).  

Service Connection for Residuals of Bilateral Foot Fractures

The Veteran has testified before the undersigned Veteran's law 
judge that in April 1952, while riding in the back of an Army 
truck in Korea (near the front lines), the load shifted and 
smashed his feet against the tailgate.  He testified that he was 
treated near the front lines for this and that both feet were in 
casts for months thereafter.  He testified that he receives a 
regular Social Security Administration (SSA) pension and no 
disability-related SSA pension.  Finally, he testified that 
recent VA outpatient treatment reports showed bone spurs of the 
feet.  

Because the Veteran testified that he does not receive SSA 
disability benefits, there does not appear to be a need to obtain 
his SSA records.  VA should, however, obtain his recent VA 
outpatient treatment reports from December 2009 to the present. 

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Veteran testified that he was recently 
diagnosed with bone spurs on his feet. With regard to an in-
service event, the Veteran's service treatment records do not 
confirm the Veteran suffered in-service feet fractures as he 
claims.  The Veteran, in support of his claim, submitted a 
statement from a fellow serviceman who recalls the incident.  

Incidentally, the Board also finds noteworthy that the Veteran is 
a combat veteran, receiving, among other things, the Combat 
Infantry Badge for his combat service in Japan.  In Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), the United States Court of 
Appeals for the Federal Circuit held that under 38 U.S.C.A. § 
1154(b), a combat veteran's assertions of an event during combat 
are to be presumed if consistent with the time, place and 
circumstances of such service. However, 38 U.S.C.A. § 1154(b) can 
be used only to provide a factual basis upon which a 
determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder. See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not 
establish service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  In light of the Veteran's 
service and the fellow serviceman's letter, the Board will 
concede the in-service incident.  

In contrast, however, medical evidence indicates the only 
currently diagnosed foot condition is a neurological droop foot, 
indicated as secondary to his non-service-connected recent 
stroke.  

In light of the potentially missing VA outpatient treatment 
records and the Veteran's in-service injury, the Board finds a VA 
examination is necessary to ascertain the likely etiology of any 
bilateral foot condition found.  See McLendon, 20 Vet. App. at 
81.

TDIU

Because a service-connected claim is pending, the claim for TDIU 
cannot be adjudicated.  In Harris v. Derwinski, 1 Vet. App. 180 
(1991), and Hoyer v. Derwinski, 1 Vet. App. 208 (1991), the Court 
held that the Board's decision on TDIU was premature because that 
claim was inextricably intertwined with another claim which was 
pending before VA.  Moreover, in this case, whether or not the 
pending service connection claim is eventually granted, VA has a 
duty to assist in development of the TDIU claim prior to 
adjudication.  

The Veteran claims that his hearing loss disability in itself 
would preclude working.  In July 2010, private physician, Dr. 
DeLuna, M.D., opined that the Veteran is unemployable due at 
least in part to his poor hearing (although Dr. DeLuna also 
references other non-service related disabilities).  

The Veteran and his wife testified in November 2010 before the 
Board, moreover, that his hearing loss has worsened since last 
examined in 2008, over two years ago.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

For claims seeking TDIU, where the schedular rating is less than 
total, when the  Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such disability, 
such disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. § 4.16(a) (2010).  

In this case, the Veteran is service connected only for one 
service-connected disability, namely hearing loss rated at 70 
percent.  Thus, § 4.16(a) applies.  In light of the Veteran's 
testimony, the Veteran should be afforded a new VA audiological 
examination to ascertain the current severity of his hearing loss 
and the occupational impact of his hearing loss.

Again, the Veteran testified that he has received recent 
treatment for his hearing loss, and therefore, VA outpatient 
treatment records from December 2009 to the present should be 
associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any VA outpatient 
treatment records from the VA Medical 
Center (VAMC) in Wichita, Kansas from 
December 2009 to the present.  All efforts 
to obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After records are obtained, to the 
extent available, the AMC should make 
arrangements for an examination of both 
feet by an orthopedist (an M.D.).  The 
claims file should be made available to the 
physician for review.  The physician is 
asked to review the claims file, note that 
review in the report, elicit a history of 
relevant symptoms from the Veteran, examine 
his feet, and offer a diagnosis, if 
forthcoming.  The physician is asked to 
address whether it is at least as likely as 
not (50 percent or greater possibility) 
that any current disability of the feet is 
a residual of a claimed in-service crush 
injury in 1952.  The physician should offer 
a rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the physician should state the 
reason.  

The claims folder and a copy of this 
decision must be reviewed by the examiner 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After above records are obtained, to 
the extent available and after full 
development of the Veteran's feet claim is 
complete, the AMC should arrange for an 
audiological examination with a physician 
(an M.D.) to ascertain the current severity 
of the Veteran's hearing loss and to offer 
a medical opinion.  The examiner must 
conduct all necessary tests.  

The examiner is also asked to provide an 
opinion of what overall effect, if any, the 
Veteran's service-connected disabilities 
(as of this writing, service connection is 
in effect for a bilateral hearing loss 
disability, rated 70 percent.  It is 
unknown at the time of this writing whether 
the development requested above will result 
in service connection for residuals of foot 
fractures) have on his ability to obtain 
and retain employment; that is, whether it 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.  

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non-service-
connected disabilities, to include his 
stroke, prostate cancer and residuals 
thereof.

The claims folder must be reviewed by the 
examiner, to include a copy of this Remand, 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions.

4.  After completion of the above and any 
additional development deemed necessary 
to fully and completely adjudicate any 
and all inextricably intertwined 
claims, the RO should review the claims.  
If the claims remain denied, the Veteran 
and his representative should be furnished 
an appropriate SSOC and afforded the 
opportunity to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010). 

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


